Citation Nr: 0020009	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-06 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

2.  Entitlement to compensation for spinal meningitis, 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1967 to January 1971.

This appeal stems, in part, from a February 1998 rating 
decision of the RO that denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  In a March 2000 rating decision, the RO 
also denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for spinal meningitis; the veteran filed a notice of 
disagreement with that decision.


REMAND

The original claims file in this case has been lost; the 
current claims file used is a rebuilt folder.  The original 
file apparently traveled between several ROs, and that an 
early search for that file made use of an incorrect claim 
number.  Moreover, on occasion, the veteran also referred to 
yet another incorrect claim number.  The Board of Veterans' 
Appeals (Board) finds that a more thorough search for the 
original claims file is in order, and that, if necessary, 
alternate sources should utilized to reconstruct the records 
in this case.

The veteran has asserted he was treated at several 
facilities, including VA facilities in West Los Angeles, 
California, and at Long Beach, California.  The RO has 
attempted to obtain many of these records, but there may be 
additional available records that have not been associated 
with the rebuilt claims file.  Given that the original claims 
file has been lost and that two incorrect claim numbers have 
been used, the Board finds that additional requests directed 
to those facilities are appropriate.

The veteran has filed several additional compensation claims 
in this case.  Since adjudication of the total rating claim 
requires that each "compensable" disability be rated, all 
of these service-connection claims must first be resolved.  
These service-connection claims are inextricably intertwined 
with the total-rating claim.

One of the veteran's claims for compensation pursuant to 
38 U.S.C.A. § 1151, for spinal meningitis, was denied by the 
RO in a March 2000 rating decision.  In a May 2000 statement, 
the veteran expressed disagreement with this determination, 
and also noted several other disabilities for which he seeks 
to be service connected.  In any event, this document 
functions as a notice of disagreement with respect to that 
particular § 1151 claim, and therefore a statement of the 
case is required on that issue.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board also notes that there is a conflict in the record 
with respect to the veteran's service-connected posttraumatic 
stress disorder symptomatology, and the veteran has alluded 
to additional treatment for his psychiatric problems--the 
records of which have not been sought.  A new examination is 
appropriate, and a search for this information is necessary.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In order to properly develop this case and to fulfill the 
duty to assist, this case is REMANDED for the following 
action:

1.  The RO should again search its own 
facility in an attempt to locate the 
original claims file.  The correct claim 
number (as captioned in this decision) 
should be used in searching as should the 
first incorrect number noted in an 
October 8, 1997 memorandum by the St. 
Louis, Missouri, RO.  The RO should also 
search under the second incorrect claim 
number as used by the veteran on several 
occasions (i.e. all three numbers should 
be utilized).  Documentation of the 
search efforts should be made and 
associated with the claims file.

2.  If the claims file has not then been 
located, the RO should then contact the 
Houston, Texas, RO, and the St. Louis, 
Missouri, RO, and attempt to have them 
locate the original claims file using the 
two incorrect claim numbers and the 
correct claim number.  Documentation of 
the search efforts should be made and 
associated with the claims file.

Any additional procedures that the RO 
finds appropriate for finding or 
reconstructing the claims file should be 
undertaken.

3.  If the original claims file with 
service medical records cannot be 
obtained, the RO should attempt to 
reconstruct the service medical records 
to the extent possible, and obtain a copy 
of the veteran's form DD 214 from the 
service department.  The RO should 
attempt to locate any service medical 
records (or postservice medical records) 
that might be in the possession of the 
United States Naval Hospital in Long 
Beach, California.

4.  The RO should contact the VA Medical 
Centers in Long Beach, California, and 
West Los Angeles, California, and again 
request all records pertaining to the 
veteran from 1971 to the present.  In 
this regard, the RO should cite the two 
additional incorrect claim numbers and 
request that the records be searched 
using those numbers, as appropriate.  Any 
records obtained should be associated 
with the claims file.

5.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment with 
respect to the more than 30 psychiatrists 
to whom he refers in a September 1998 
statement.  After any necessary releases 
have been signed, any such records should 
be associated with the claims file.

6.  After any appropriate development and 
any necessary clarification from the 
veteran, the RO should adjudicate the 
veteran's service-connection claims for 
residuals of gunshot wounds/shell 
fragment wounds from service, pertaining 
to a foot, a hand, the legs, arms, torso 
and face (as noted in a statement 
accompanying the May 1998 VA Form 9).

The RO should adjudicate the service-
connection claims noted therein (see also 
May 2000 statement and March 1998 notice 
of disagreement) for residuals of two 
accidents as secondary to posttraumatic 
stress disorder flashbacks, the residuals 
from which are claimed to include the 
loss of the olfactory bulb, diplopia, 
brain damage, facial/jaw/zygomatic arch 
fractures, recurrent epistaxis, and an 
"upper" (cervical) spine disability.

The RO should adjudicate the veteran's 
service-connection claim for hypertension 
(as noted, e.g., in the May 2000 
statement).

If the RO finds such claims to be well 
grounded, it should attempt to obtain any 
relevant, available records as identified 
by the veteran, including: from the 
University of California, Los Angeles, 
from City View Hospital in Denver/Aurora, 
Colorado, and from the physician, 
"B.J.," M.D., the latter as identified 
in the September 1998 statement.

7.  The RO should (re)adjudicate the 
veteran's claims under 38 U.S.C.A. § 1151 
for residuals of a grand mal seizure (as 
noted in the VA Form 9); for spinal 
meningitis and resultant neurological 
deficits (if any new, relevant evidence 
is obtained pertaining thereto), and for 
residuals of a right ankle fracture 
(noted in the March 1998 notice of 
disagreement).

8.  The RO should provide the veteran 
with a VA psychiatric examination to 
determine the nature and extent of his 
service-connected posttraumatic stress 
disorder.  The claims file should be 
reviewed prior to the examination, and 
the examination report should reflect 
that such a review was made.  All 
necessary tests should be conducted and 
all findings reported in detail.  The 
examiner is requested to determine 
whether the veteran has memory 
impairment, and whether such impairment 
is related to posttraumatic stress 
disorder.  The examiner should report the 
veteran's Global Assessment of 
Functioning, and should note findings 
with respect to the veteran's ability to 
obtain or retain employment.  Reasons and 
bases for all conclusions should be 
provided.

9.  The veteran should also be provided a 
VA examination to determine the nature 
and extent of all service-connected 
orthopedic pathology.  The claims file 
should be reviewed prior to the 
examination, and the examination report 
should reflect that such a review was 
made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner should describe, in 
degrees, any limitation of motion of each 
service-connected joint, as appropriate.  
The examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of such joint during flare-ups or 
when it is used repeatedly over a period 
of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
disability in question the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Reasons and bases for 
all conclusions should be provided, and 
the examiner should comment upon how each 
orthopedic disability affects the 
veteran's ability to obtain or retain 
employment.

10.  After the foregoing is complete to 
the extent possible, and after the RO has 
determined which disabilities are service 
connected, it then should readjudicate 
the claim of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

11.  If the claim under 38 U.S.C.A. 
§ 1151 for compensation for spinal 
meningitis has not been granted, the RO 
should issue a statement of the case with 
respect to that issue.

12.  The RO should advise the veteran of 
the steps necessary to perfect any appeal 
with respect to any of the additional 
claims adjudicated herein that are not 
fully granted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


